Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
	Claim 1 is pending. Claims 2-20 are new. Claims 1, 11 and 16 are amended.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-4, 11, 12, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite the following features which are not referenced in the disclosure in a manner that supports the identification of the features and understanding of the invention by one of ordinary skill. For example:
The independent claims recite a specialized host computer system and a directing computer but these elements are not identified in the drawings or in the detailed description such that one of ordinary skill would understand the process flow and adequately interpret the invention. The examiner assumes that the specialized host computer system is a computer system of a third party presenting the payment screens to a payer and that the directing computer is the payers computer however, claim 3 recites the directing computer as being associated with the second party. The examiner interprets the first party as the payer and the second party as the payee therefore, the directing computer being associated the payee while also receiving the transmitted payment screen for collection of payer payment information does not correlate. Likewise claim 4 recites, the directing computer is authorized to transmit the request by a computing device associated with the first party in unclear if the directing computer is the computer of the first party.
The remaining associated independent and dependent claims are similarly rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations of claim 7 are not found in the disclosure. The limitations conflict with the independent claim as the disclosure supports the request to initiate the allocation, for example, by clicking on a link in an email reminder which link takes the user to a payment page to fill payment details. Claim 7 adds the additional features of an interactive web page to initiate the allocation as opposed to merely clicking on the link. These features are not supported by the specification.
Claims 13 and 18 are similarly rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The independent claims recite:
 	receiving, at a specialized host computer system, a request to initiate an allocation from a first party to a second party; 
 	transmitting, from the specialized host computer system to a directing computer, a request for information relating to the allocation; 
	the consolidation of allocations, the determination of aggregates and the creation of associated additive and subtractive instructions.
The dependent claims recite:
 	receiving the request from a directing computer.
wherein the directing computer comprises: a computing device associated with the second party.
wherein the directing computer is authorized to transmit the request by a computing device associated with the first party.

The drawings do not show the request features above. The drawings, beginning with Fig. 2, show a succession of screens for initiating a payment. The request to initiate the payment which leads to the transmission of these screens to the payer is not shown. The flow diagram of Fig. 7 begins with the collection of information from a consumer for a payment but again does not reflect a request from the payer leading to the transmission of such payment information collection.
Additionally, the drawings do not identify certain elements of the claims, e.g., the specialized host computer system, the directing computer
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 10-12, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bent (7,509,286) and further in view of Tsuei (7,593,898) and Gilbert (2003/0061171).

Bent discloses:
1. A method for identifying similarities in instructional data and creating consolidated records for transmission and effectuation thereof, comprising:  
 	
consolidating, by the specialized host computer system, the information from the directing computer with information received from other parties making allocations into consolidated information (Col. 21, ll 63 – Col. 22, ll 5, financial entities (and at the Agent itself where it or a commonly controlled entity holds Client accounts) received from various sources. For concreteness and simplicity of description
(and without limitation), an Agent processing cycle is 5 described in terms of two phases: a Client/Customer financial entity first phase, and a Supporting financial entity second phase. Col 22, ll Col. 22, ll 15-19, transaction data received for all Client accounts (and new accounts) at all the Customer financial entities ( and at the Agent itself where it holds Client accounts directly) is processed in order to obtain for each Client account the net debit or the net credit in that account for that particular period); 
determining, from the consolidated information, by the specialized host computer system, a first aggregate which includes: 
the quantity; and 
all quantities to be sent to the institution associated with the second party for other allocations associated with other parties making allocations in the consolidated information (Col. 22, ll 24-27, Also in the first phase, for each Customer the Agent sums the net debits and the net credits received from the Customer for their clients on the daily sweep transaction file to obtain
the total net debit or net credit at the Customer financial entity); 
determining, from the consolidated information, by the specialized host computer system, a second aggregate which includes: 
the quantity (Col. 3, ll 41-43, payment enabler receives a command from the buyer to pay the seller an amount of money…); and Amdt. dated April 23, 2018Preliminary Amendment
all quantities to be received from the institution associated with the first party for other allocations associated with other parties making allocations in the consolidated information (Col. 22, ll 24-27, Also in the first phase, for each Customer the Agent sums the net debits and the net credits received from the Customer for their clients on the daily sweep transaction file to obtain
the total net debit or net credit at the Customer financial entity); 
creating, by the specialized host computer system, an additive instruction based on the first aggregate that reduces resources from an institution associated with the specialized host computer system and correspondingly increases resources at the institution associated with the second party (Col. 22, ll 28-37, If the net activity is a credit, the Customer financial entity will transfer funds to the Agent; if the net activity is a debit, the Agent then issues instructions to transfer funds to the Customer financial entity. Exchange of funds with the Agent and then among the Clients of any one Customer is according to that Customer's normal processing. Finally, as the transaction files from the various Transaction sources are processed, the net credits or debits between the Agent and that Transaction
source are determined, and instructions to cause this transfer are issued.); 
creating, by the specialized host computer system, a subtractive instruction based on the second aggregate that reduces resources from the institution associated with the first party and correspondingly increases resources at the institution associated with the specialized host computer system (Col. 22, ll 28-37, If the net activity is a credit, the Customer financial entity will transfer funds to the Agent; if the net activity is a debit, the Agent then issues instructions to transfer funds to the Customer financial entity. Exchange of funds with the Agent and then among the Clients of any one Customer is according to that Customer's normal processing. Finally, as the transaction files from the various Transaction sources are processed, the net credits or debits between the Agent and that Transaction
source are determined, and instructions to cause this transfer are issued.); and 
sending, by the specialized host computer system, both the additive instruction and the subtractive instruction to a network in communication with the institution associated with the first party, the institution associated with the second party, and the institution associated with the specialized host computer system (Col. 22, ll 33-37, Finally, as the transaction files from the various Transaction sources are processed, the net credits or debits between the Agent and that Transaction
source are determined, and instructions to cause this transfer are issued.).
Bent does not disclose however, Tsuei discloses:
receiving, at a specialized host computer system, a request to initiate an allocation from a first party to a second party (Col. 23, ll 9-11, buyer receives an email with a hyperlink to an electronic invoice web page of the payment enabler); 
transmitting, from the specialized host computer system to a directing computer, a request for information relating to the allocation (Col. 23, ll 12-15, link directs buyer to electronic invoice web page); 
receiving the information relating to the allocation from the directing computer at the specialized host computer system (Col. 23, ll 23-24, buyer selects a registered payment instrument), wherein the information includes: 
a quantity (Col. 3, ll 14-15, Then, the payment enabler receives a command from the buyer to pay the seller an amount of money); 
an identification of an institution associated with the first party (selected instrument above); and 
an indication of an institution associated with the second party(Col. 23, ll 24-25, instructs the payment enabler to pay the seller);
	One of ordinary skill would have been motivated to modify Bent with the payment mechanism of Tsuei as the payment aggregation such as is disclosed by Bent is known in the art of electronic payments as noted by Gilbert in Para. 0076.
Claims 11 and 16 are similar and are similarly rejected.

The method for identifying similarities in instructional data and creating consolidated records for transmission and effectuation thereof of claim 1, wherein receiving the request comprises: 
receiving the request from the directing computer (the directing computer is the buyer computer receiving the email with hyperlink per Tsuei above).  
	One of ordinary skill would have been motivated to modify Bent with the payment mechanism of Tsuei as the payment aggregation such as is disclosed by Bent is known in the art of electronic payments as noted by Gilbert in Para. 0076.
Claims 12 and 17 are similar and are similarly rejected.

The method for identifying similarities in instructional data and creating consolidated records for transmission and effectuation thereof of claim 1, further comprising: 
sending a posting message to a computing device associated with the second party after sending the additive instruction (Col. 4, ll 15-20, To meet statutory and regulatory requirements, the Agent provides Clients through the Customer financial entities with information describing their accounts and their transactions held on the Agent's database. The Customer financial entity may decide to incorporate this account information into their statements to the client, or to have the Agent produce a separate statement. Col. 25, ll 35-38, System 301 is also in communication 303 with Customer financial entities, Supporting financial entities, Clients (where the Agent provides statements and account information directly to Clients).  

The method for identifying similarities in instructional data and creating consolidated records for transmission and effectuation thereof of claim 1, further comprising: 
sending a posting message to a computing device associated with the first party after sending the subtractive instruction (Col. 4, ll 15-20, To meet statutory and regulatory requirements, the Agent provides Clients through the Customer financial entities with information describing their accounts and their transactions held on the Agent's database. The Customer financial entity may decide to incorporate this account information into their statements to the client, or to have the Agent produce a separate
statement. Col. 25, ll 35-38, System 301 is also in communication 303 with Customer financial entities, Supporting financial entities, Clients (where the Agent provides statements and account information directly to Clients).  

The method for identifying similarities in instructional data and creating consolidated records for transmission and effectuation thereof of claim 1, wherein: 
 	the information further includes a future date (Tsuei, Fig. 4E and associated written description of the registration of a physical check as a payment instrument, dating a check is obvious to one of ordinary skill); and 
 	the subtractive instruction based on the second aggregate which includes the second quantity is not sent until at least the future date (Bent, as statement is disclosed in the rejection of claims 5 and 6, it would be obvious to produce a statement after the check is processed on the stated date).
	One of ordinary skill would have been motivated to modify Bent with the payment mechanism of Tsuei as the payment aggregation such as is disclosed by Bent is known in the art of electronic payments as noted by Gilbert in Para. 0076.
Claims 15 and 20 are similar and are similarly rejected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694